UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6399



DAVID C. BICKLEY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE TREASURY; JOHN
DONNELLY, Inspector, U.S. Treasury Department;
CHARLES M. VENINI, Inspector, U.S. Department
of Treasury,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-347-7)


Submitted:   July 20, 2000                 Decided:   August 2, 2000


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Bickley, Appellant Pro Se. Angelo A. Frattarelli, Joel L.
McElvain, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    C.   Bickley   appeals       the   district   court’s   orders:

(1) granting the Defendants’ motion to dismiss his action filed

pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.A.

§ 1346 (West 1993 & Supp. 2000), and Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971); and

(2) denying his subsequent motion for reconsideration.                We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court.       See Bickley v. United States Dep’t of

Treasury, No. CA-99-347-7 (W.D. Va. Jan. 19 & Feb. 22, 2000).              We

deny Bickley’s motion for discovery and his motion to obtain vari-

ous transcripts and records.      We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                      AFFIRMED




                                       2